11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
In re Rosendo Montana, Jr.
No. 11-03-00272-CR B Original Proceeding
 
Relator has filed in this court a pro se
petition for writ of mandamus.  Relator
appears to be challenging this court=s May 21, 1998, per curiam opinion dismissing his direct appeal in
Cause No. 11-98-00096-CR.  Relator also
argues that his counsel was ineffective. 
Attached to his petition is documentation showing that the Court of
Criminal Appeals denied without an opinion his 11.07 writ of habeas corpus on
April 24, 2002, in Application No. 43,391-02.
This court does not have jurisdiction to
entertain relator=s
petition.  TEX. GOV=T CODE ANN. ' 22.221 (Vernon Supp. 2003). 
Therefore, the petition is denied.
 
PER CURIAM
 
September 4, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.